I concur in the decision of the court in so far as it reverses the judgment of the circuit court, but am of the opinion that the mandate should direct the circuit court to confirm the order of the commission.
In determining whether a certificate of public convenience and necessity should issue, it is not just a matter of the length of a route nor that a time-saving schedule may be constructed. The question the commission must answer is:  Is the public getting a service that in the commission's opinion after a review of the evidence is sufficient?
The statute reads: "The commission shall have power, as the public interest may require, upon a finding of public convenience and necessity, to issue or refuse any such certificate or amendment or to issue it for the partial exercise only of the privilege sought." Sec. 194.23, Stats.  The powers thus granted to the commission are legislative in character.
The power of the state to limit the number of common carriers operating over highway routes springs from its power regulate the use of highways and common carriers under the police power of the state.  See United Parcel Service v. PublicService Comm. (1942) 240 Wis. 603, 4 N.W.2d 138,5 N.W.2d 635; Stoner v. Underseth (1929), 85 Mont. 11,277 P. 437; Willis v. Buck (1928), 81 Mont. 472, 481,263 P. 982.  In the latter case, the court says:  "There is no inherent right to use a public highway in the conduct of the business of a common carrier for private gain without the consent of the state."  Therefore, the legislature by statute may, itself, directly grant licenses to operate carriers or deny such right; and unless a constitutional right is violated by an unreasonable discrimination, for instance, there can be no further review by the judicial arm of the government or the legislature, in the interest of efficiency and convenience, may delegate the task of issuance of such licenses to an administrative commission.  In so doing, the legislature is conferring upon the commission the authority to exercise its judgment in respect to the matters with which it has been *Page 83 
entrusted by the legislature.  When the commission acts in either denying or granting a certificate of public convenience and necessity, the review by the courts is limited under the Uniform Administrative Act to an inquiry as to whether the commission has exceeded its statutory authority or jurisdiction, whether the decision of the agency has been based upon unlawful procedure, or whether the decision is unsupported by substantial evidence or is arbitrary and capricious. Sec. 227.20, Stats.  A fair construction of sec.194.23, supra, is that in a case where public convenience and necessity clearly require the issuing of a certificate, it must issue.  But the burden of proving a public convenience and necessity is upon the applicant.  The burden is not on the objector to show by evidence that the public convenience and necessity does not require the issuing of the certificate.  The facts in this case do show that from the point of view of certain shippers and the applicant itself, it would be convenient to allow applicant its certificate.  But none of the evidence shows that the service now being provided by both the applicant or objector who now runs a common carrier over the proposed route, is insufficient.  The most the evidence shows is that granting the certificate would result in a shortening of the time involved in shipping to various points by one to two hours. In A.  T. Motor Freight v. Public Utilities Commission ofOhio (1932), 125 Ohio, 617, 619, 184 N.E. 11, the court held, in affirming the commission's denial of application for a certificate of public convenience and necessity to operate a carrier over a route already served by others, that "Evidence that an applicant for a certificate to operate a trucking service for freight will render delivery an hour or two quicker than existing motor-transportation companies does not dispense with the statutory requirement that the applicant shall prove that public convenience and necessity require the service. Proof of convenience only does not constitute proof of necessity. A `necessity' for motor-transportation service as contemplated by the Motor Transportation Act (Gen. Code, sec. *Page 84 
614-84 et seq.) is not synonymous with a `convenience,' but is a definite need of the general public for a transportation service where no reasonably adequate service exists."  In this case, there is no testimony that the denial of the certificate would in any way deprive the present shippers, or the general public, of adequate service.  Although it may seem to the circuit court that, in the exercise of its discretion, the commission might better have decided to issue the certificate, the court cannot substitute its judgment for that of the commission.  The legislature may act unwisely in exercising its powers.  But the courts cannot, for that reason, interfere.  Likewise the commission may act unwisely in refusing to grant a certificate of public necessity and convenience, but in so acting, unless it is in an area beyond the authority granted by its creator, the legislature, the courts cannot interfere.  Where there is a showing of public convenience and necessity, it is obligatory upon the commission to issue a certificate.  But where there is a mere showing of added convenience, the court cannot interfere. Although the statutes in other jurisdictions may differ, the general scheme of regulation is the same as in Wisconsin. And the cases in other jurisdictions support the above conclusions. See Atchison, T.  S. F. Ry. Co. v. Public ServiceComm. (1930) 130 Kan. 777, 288 P. 755; Railroad Comm.of Texas v. Shupee (Tex.Civ.App. 1929), 57 S.W.2d 295;Seaboard Air Line Ry. Co. v. Wells (1931), 100 Fla. 1631,  131 So. 777.
When the court decides that the commission's action in denying a certificate is reversible because, in the judgment of the court, there is no evidence that it would not be more convenient to have an additional carrier operating on the particular route involved, it is clearly exercising a legislative function. Since, in this case, there is evidence that the existing service is adequate and satisfactory, the court cannot substitute its judgment as to the desirability of issuing the certificate.  The commission's denial should be sustained.
I am authorized to state that Mr. Justice FOWLER concurs in this opinion. *Page 85